DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. See the updated rejections which show how the currently cited references teach the amended limitations including demographic data and browsing data and other limitations recited in the amended dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 2004/0039775 in view of Grove, II US 2015/0172227.
Regarding claims 1 and 16, Yoshida teaches “a method for capturing and analyzing pattern-based data and using the analysis to predict a desired outcome between a first user and selected second user from a plurality of users, wherein the selected second user is affiliated with a contact center associated with a website being browsed by the first user” (abstract “a system for allowing call center agents to initiate text chat, audio and/or video communication, as well as collaborative browsing with potential customers visiting web pages includes a customer monitoring applet that monitors the behavior of the customer via the web browser and sends information to a router process”), 
“the method comprising: collecting a set of inputs around the browsing of the first user of the website” ([0076] “If browser 440 is executing, applet 430 queries the browser for information relative to the customer and the browsing activity, as illustrated by procedural steps 902, 904 and 906. In procedural step 902, applet 430, and specifically the monitoring module 432, queries web browser 440 for any information exchanged with a particular web server and useful for identifying the customer, such as the customer name and customer identification data”) “via an Application Programming Interface, wherein the Application Programming Interface transmits the set of inputs to a data processor […]” ([0075] “applet 430 interacts with the web browser on the customer's assistance through a series of calls, typically through publicly-published APIs, in the web browser interface”); 
“analyzing the set of inputs by the data processor[…]” ([0052] “The algorithm performed by routing decision engine module 265 to determine which agent to refer a customer process attempts to match customer and agent characteristics. Routing decision engine 265 utilizes any of tests or comparisons to match a customer record with an agent record”), 
Yoshida however does not explicitly teach the remaining limitations. Grove however teaches “[…]the set of inputs comprising demographic data” ([0031] “Other profile information, such as personal information, demographics (e.g., income, age, sex, geographical location, etc.) may also be used and considered”) “and browsing data that includes a stream of selections made by the first user while browsing the website” ([0018] “The actions performed and the history of the users may be accessible via any of the commonly known social networking platforms 130, such as LINKEDIN, TWITTER, HI5, FACEBOOK, ORKUT, MYSPACE, FRIENDSTER, BEBO, etc. Each of the users 102, 104, 106, 108 and 110 may have corresponding profiles with certain history including, conversation, preferences, favorites, age and profile, RSS feeds, etc.”)
“[…]wherein the analyzing further comprises: an application of machine learning to the set of inputs to derive attributes” (Grove [0026] “The users may begin to be clustered 414 by name/identifier and at least one attribute that creations a commonality among the users in a particular cluster. The learning algorithm may modify the number of users `N` as a threshold needed to create a new chat session 416 based on user ratings of each user over a certain period of time `T`.”), 
“assigning a persona cluster to the first user that dynamically groups the first user with a plurality of other users based on browsing behavior data and demographic data” (previous citation, “The users may begin to be clustered 414 by name/identifier and at least one attribute that creations a commonality among the users in a particular cluster. The learning algorithm may modify the number of users `N` as a threshold needed to create a new chat session 416 based on user ratings of each user over a certain period of time `T`.”), and 
“examining journey patterns representing a similar set of sequences of other user actions of the plurality of other users to user actions of the first user” ([0019] “the agent 112 may identify the user attributes, likes, conditions, etc., and may begin by clustering users with similar attributes, which may include, location in the world (e.g., Boston, New York, San Diego, etc.), similar known likes and dislikes (e.g., Rock music, hip hop music, etc.), chronic conditions (e.g., cancer, diabetes, arthritis, etc.), time zones, and/or activity levels”); and 
“performing a management decision on an interaction related to the first user based on the set of inputs analyzed to achieve the desired outcome” ([0019] “The chat session may then be created to accommodate the user's interests and those of other users. For example, the cluster may be preconfigured for 10-12 users who are located in the same time zone and state, the users are all identified as having a high likelihood of interest in the topic of diabetes. As a result, the chat session agent may create the session 120 and invite five participants 102, 104, 106, 108 and 110 as all potential candidates to attend the live session.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with that of Grove since “little to no focus is ever presented to users who are seeking information about specific topics. Additionally, the users are not able to connect with strangers who have the same interests and are only able to view the postings of their immediate network of individuals or those connected to their network through those predetermined individuals” Grove [0003]. Grove solves with the methods described above in order to provide better and more efficient customer services based on known user data and behavioral history. This in combination with Yoshida would also allow for better and more optimal outcome resolution. 
Regarding claim 2, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the set of inputs further comprises hard constraints configurations of the contact center” ([0022] “the agent 112 calculates the number of chat sessions required, the optimal time/day of the user, and if a user's constraints cannot be satisfied the agent may attempt to explain a reason why and offer the user alternative times/days of chat sessions that satisfy other users.”), a set of outcomes that a business affiliated with the website wants to maximize” (abstract “In one example method of operation a number of users may be identified as potential candidates for a chat session via an automated agent application and an attribute of each of the users may be retrieved from memory that shares a common interest identifier with the other users. The chat session can then be created based on the common interest identifier, and a notification can be transmitted to each of the users to invite them to the chat session.” wherein solving the chatter’s issue is an outcome that wants to be maximized), “and social media data related to the first user” ([0018] “The actions performed and the history of the users may be accessible via any of the commonly known social networking platforms”)
Regarding claim 4, the Yoshida and Grove references have been addressed above. Yoshida further teaches “wherein the hard constraints configurations comprise one or more of: second user and queue assignment, interaction routing based on data of the first user, interaction offers based on data of the first user, and rules” ([0010] “the applet monitors customer behavior and sends status information to the router process including data identifying the customer, such as account IDs, user IDs, etc. and a skill level indicator, depending possibly on which web page a customer was visiting at a particular website”)
Regarding claim 6, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the machine learning algorithms create outputs of attributes ranking the plurality of second users against outcomes defined by the contact center and within the persona clusters” (Grove [0020] “The scoring for the session 212 may be performed by the session agent 112, the scoring may provide a way to rank users, include/exclude users in current/subsequent chat sessions and offer future recommendations to those users”). Note that while claim 22 is not a directly the same limitation as claim 6, it is still taught by the relevant portions.
Regarding claim 7, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the management decision comprises identification of the first user as a valuable user within a persona set given an outcome to maximize” ([0019] “the cluster may be preconfigured for 10-12 users who are located in the same time zone and state, the users are all identified as having a high likelihood of interest in the topic of diabetes”)
Regarding claim 8, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the management decision comprises smart interaction routing based on agent efficiency clusters” ([0052] “The algorithm performed by routing decision engine module 265 to determine which agent to refer a customer process attempts to match customer and agent characteristics. Routing decision engine 265 utilizes any of tests or comparisons to match a customer record with an agent record”)
Regarding claim 9, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the management decision comprises interaction type recommendations to the selected second user to offer to the first user and offer timing” ([0020] “The scoring for the session 212 may be performed by the session agent 112, the scoring may provide a way to rank users, include/exclude users in current/subsequent chat sessions and offer future recommendations to those users”)
Regarding claim 10, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the management decision comprises automatic interaction offers to the first user focused on shaping customer journey” (Grove abstract “Identifying the information associated with a number of different user accounts may provide the basis for automatically generating a chat session based on that information”)
Regarding claim 11, the Yoshida and Grove references have been addressed above. Grove further teaches “wherein the management decision comprises automatic interaction offers to the first user focused on optimizing outcome” (Grove abstract “Identifying the information associated with a number of different user accounts may provide the basis for automatically generating a chat session based on that information”)
Claims 3, 5, and 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 2004/0039775 in view of Grove, II US 2015/0172227 further in view of Stephan et al. US 2014/0249873.
Regarding claim 3, the Yoshida and Grove references have been addressed above. The references do not explicitly teach a search string query. Stephan however teaches “wherein the browsing behavior data further comprises a search string input by the first user while browsing the website for locating resources associated with the website” ([0065] “these interactions may include telephone-based interactions, instant message interactions, social media interactions, website-based interactions, email exchanges, live chats, facsimile interactions, unilateral submissions of textual or video communications, and any other type of in-person or electronic interactions associated with the customers in the customer group. Recordings of the interactions may include audio recordings, transcriptions, message logs, text captures of written essays or other textual items, screen captures, analytics data generated from a captured interaction, and any other data associated with interaction with the customers in the customer group.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida and Grove with that of Stephan since “while existing contact center prediction systems and methods have been generally adequate for their intended purposes, they have not been entirely satisfactory in all respects. The apparatuses and methods described herein advantageously may overcome one or more of the deficiencies in conventional systems” Stephan [0005] which shows that by using Stephan, one can overcome traditional deficiencies in contact centers and predictive analytics.

Regarding claim 5, the Yoshida and Grove references have been addressed above. Both do not explicitly teach the claim limitations. Stephan however teaches “wherein the set of outcomes comprise a set of actions executed by the first user” (Stephan [0073] “some action may be optionally taken based on the outcome prediction made in block 418. As an example, if the predictive results obtained in block 418 indicate that there is a high likelihood that the specific customer will terminate his or her service during or after the current interaction, some remedial action may be taken during or after the current interaction to prevent the customer from terminating.”)
Regarding claim 12, the Yoshida, Grove, and Stephan references have been addressed above. Stephen further teaches “wherein the desired outcome comprises avoiding an outcome the contact center wants to avoid” (Stephan [0073] “some action may be optionally taken based on the outcome prediction made in block 418. As an example, if the predictive results obtained in block 418 indicate that there is a high likelihood that the specific customer will terminate his or her service during or after the current interaction, some remedial action may be taken during or after the current interaction to prevent the customer from terminating.” canceling is a non- desired outcome.)
Regarding claim 13, the Yoshida, Grove, and Stephan references have been addressed above. Stephan further teaches “wherein the outcome is captured in a binary fashion at the end of the interaction and formed into a feedback loop for pattern understanding used in the machine learning” (Stephan [0049] “the result is a prediction score between zero and one that indicates the likelihood that the identified outcome will occur in association with the current customer interaction, with a score of one being arranged to represent a 100% probability that the outcome will occur. As will be described in association with FIG. 5, the prediction score may be compared to a threshold so as to convert the prediction score into a binary (i.e., yes/no) prediction”)
Regarding claim 15, the Yoshida, Grove, and Stephan references have been addressed above. Yoshida further teaches “wherein the action comprises at least one of: a voice call, a chat, an email, and a web page suggestion” (abstract “A system for allowing call center agents to initiate text chat, audio and/or video communication”)
Allowable Subject Matter
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, no prior art teaches:
determining a ranked list for the desired outcome, wherein the ranked list comprises a listing of users ranked in order of likelihood of completing the desired outcomes wherein each entry on the listing of first users identifies a particular user, a particular action to take in relation to the particular user, and a timing for taking the particular action; 
further comprising the step of offering the ranked list to the selected second user for making a selection therefrom; and 
receiving from the selected second user a selection in which the selected second user selects the entry related to the first user of the users of the ranked list; wherein the performing the management decision further comprises completing the action related to the first user in accordance with the selected entry.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124